                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:17-CV-00222-GCM
LINDSEY SHAW,                                      )
                                                   )
               Plaintiffs,                         )
                                                   )
   v.                                              )        ORDER
                                                   )
NANCY A. BERRYHILL,                                )
                                                   )
               Defendants.                         )
                                                   )

        Upon stipulation of the parties, it is hereby ordered that Defendant will pay Plaintiff

$5,200.00 in attorney’s fees in full satisfaction of all claims arising under the Equal Access to

Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury Offset

Program, payment will be made by check payable to Plaintiff’s counsel, The Sasser Law Firm,

P.A., and mailed to the office at 1101 East Morehead Street, Suite 350, Charlotte, North

Carolina 28204, in accordance with Plaintiff’s assignment to her attorney of her right to

payment of attorney’s fees under the Equal Access to Justice Act.

        SO ORDERED.



                               Signed: July 24, 2019
